Citation Nr: 1139564	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-38 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1983.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

There is a heightened obligation to assist the Veteran in developing his claim, as nearly all of the Veteran's service treatment records are not available.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Ussery v. Brown, 8 Vet. App. 64 (1995).  However, based upon its review of the claims file, the Board finds this heightened duty to assist the Veteran with his claim is not yet met in this case.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Previously, the Board remanded the Veteran's case in April 2010 to obtain and associate with the claims file all VA medical records pertaining to the Veteran from October 2005 to the present.  This has not been done.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The record indicates that there are more recent VA treatment records relating to the Veteran's respiratory disorder that are not part of the record.  The claims file currently contains VA treatment records through October 2005.  However, VA treatment records subsequent to October 2005, to include an October 2006 pulmonologist's report, August 2008 and August 2010 chest X-rays, and a July 2010 pulmonary function test (PFT), were referenced in a November 2010 VA examination report.  VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before VA, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, these records must be obtained before the Board can proceed with the appeal.

Additionally, pursuant to the April 2010 Board remand, the November 2010 VA examination was conducted in connection with the claim on appeal.  However, the Board finds the VA examination was not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v., 11 Vet. App. at 271.

In its April 2010 remand, the Board found various lay testimony presented by the Veteran and his friends to be competent evidence of the Veteran's inservice and post-service respiratory symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Specifically, the lay statements indicated that the Veteran has exhibited breathing problems, such as repeated coughing and shortness of breath, ever since his military service.  At his December 2009 Board hearing, the Veteran testified that a diagnosis of chronic bronchitis was made in service and he experienced bronchitis every winter until the symptoms improved when he moved to a warmer climate a few years following his military separation.  He stated that his respiratory disorder was exacerbated to a severe degree when he moved back to live with his family in Michigan, at which point he started seeking medical treatment for his respiratory disorder.  Accordingly, the Board specifically requested in its remand that the VA examiner elicit information from the Veteran regarding his military service, such as the type of tasks performed as a fuel specialist, the circumstances surrounding the performance of his duties, the length, frequency, and the extent of his exposure to fuel vapors and paint fumes that may cause a respiratory disorder, as well as all other risk factors, to include his post-service employment history and any life style choices affecting his respiratory health.  The examiner was also asked to comment on whether symptoms of any respiratory disorder found are relieved by a warmer climate or exacerbated by a colder climate.  However, the November 2010 VA examiner failed to do so.  As such, the Board finds that a new VA examination must be obtained wherein the VA examiner complies with the Board's remand in determining the etiology of the Veteran's current respiratory disorder. 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his respiratory disorder since his discharge from the service. The RO must then obtain copies of the related medical records that are not already in the claims folder.  Regardless of the Veteran's response, the RO must obtain all VA medical records pertaining to the Veteran dated from October 2005 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the etiology of his current respiratory disorder.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include a pulmonary function test.  Following examination of the Veteran, a review of his pertinent medical history, and his statements regarding observable symptomatology, the examiner must identify any respiratory disorder found, and provide an opinion as to whether any such respiratory disorder found was caused or aggravated by the Veteran's military service, to include as due to his inservice exposure to fuel vapors and paint fumes.

In rendering this opinion, the examiner must elicit information from the Veteran regarding his military service, such as the type of tasks performed as a fuel specialist, the circumstances surrounding the performance of his duties, the length, frequency, and the extent of his exposure to fuel vapors and paint fumes that may cause a respiratory disorder.  The examiner must also comment on whether symptoms of any respiratory disorder found are relieved by a warmer climate or exacerbated by a colder climate.  The examiner must also identify and take into consideration all other risk factors contributing to any respiratory disorder found, to include his post-service employment history and any life style choices affecting his respiratory health.

A complete rationale for all opinions must be provided.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

5.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

